In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2287
FESTUS M. McKINNIE,
                                             Plaintiff-Appellant,
                                 v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                             Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
       for the Northern District of Indiana, Hammond Division.
       No. 00 C 521—Andrew P. Rodovich, Magistrate Judge.
                          ____________
        ARGUED APRIL 22, 2003—DECIDED MAY 1, 2003
            OPINION PUBLISHED MAY 24, 20041
                      ____________


    Before COFFEY, RIPPLE, and EVANS, Circuit Judges.
  PER CURIAM. Festus McKinnie applied for Supplemen-
tal Security Income and Disability Insurance Benefits,
claiming that a work-related knee injury rendered him
disabled from January 17, 1992, to August 31, 1995. An
administrative law judge (ALJ), after a hearing, found
McKinnie not disabled, and the district court upheld the
ALJ’s ruling. McKinnie appeals.


1
  Pursuant to Circuit Rule 53, this opinion was originally issued
as an unpublished order on May 1, 2003. The court, upon request,
now issues this decision as a published opinion.
2                                             No. 02-2287

  McKinnie began working as a grinder and X-ray techni-
cian for Union Tank Car Company in September 1988. In
February 1990, he injured his knee at work and required
arthroscopic surgery. The severity of his pain eventually
forced McKinnie to quit his job on January 17, 1992. Sub-
sequently, two doctors—Dr. Richard Oni of the Spine and
Scoliosis Center of Indiana and Dr. Robert Martino, an
orthopedic surgeon—diagnosed McKinnie with a torn
medial meniscus and internal derangement of the right
knee. Dr. Martino opined that McKinnie suffered “a par-
tial permanent impairment of 35% of [his] right leg as a
whole.”
  In November 1993, McKinnie applied for disability
benefits, alleging that severe pain in his knee and limited
mobility precluded him from working as of January 17,
1992. Subsequently, McKinnie was examined by Dr.
Herbert White, a consultative examiner for the Social
Security Administration. Dr. White found no anatomic
abnormalities but noted swelling, “questionable effusion,”
and “severe tenderness” in the right knee. He further
noted that McKinnie could hop on his left leg but not
his right and could squat only with severe difficulty, but
that he had no difficulty getting on and off the examina-
tion table and walked without an assistive device.
  After protracted litigation, McKinnie was found dis-
abled as of August 31, 1995, when he suffered another leg
injury, rupturing his Achilles tendon. McKinnie requested
a hearing and argued before an ALJ that his disability
began on January 17, 1992, not August 31, 1995.
  The ALJ heard testimony from McKinnie and vocational
expert Julie Bose. McKinnie told the court that he suf-
fered depression and that he felt severe pain if he stood
more than 5 minutes, sat more than 15 or 20 minutes, or
walked more than half a block with his cane.
  After hearing McKinnie’s testimony, the ALJ asked Bose
several hypothetical questions, all of which assumed an
No. 02-2287                                              3

individual of McKinnie’s age, having the same education
and work experience, and who was limited to sedentary
work requiring little concentration. Bose responded that
either a complete inability to stoop or bend or an absolute
restriction on standing and walking would rule out all
unskilled sedentary work. But, according to Bose, if the
hypothetical individual could occasionally stand, walk,
and bend, he could work as a telephone quotation clerk,
a telephone marketing clerk, or a bench sorter. Bose told
the ALJ that 1,000 to 1,200 telephone quotation clerk
jobs, 6,000 to 6,500 telemarketing jobs, and 3,000 to 3,500
bench sorter jobs existed in the regional economy.
  On cross-examination, McKinnie’s attorney challenged
the foundation of Bose’s testimony, asking her to “show us
how you arrived at [your] figure[s].” Bose responded that
she determined the numbers of jobs available for each
occupation by referring to “regular market studies, Depart-
ment of Labor Statistics, and Census Bureaus . . . in
combination, to include my personal labor market surveys
in extrapolating the numbers.” Bose had not prepared
a written report for the hearing, nor did she have any
reference materials with her. When McKinnie’s attorney
asked her how she performed this extrapolation, Bose
responded, “Based on our knowledge of the vocational
expert and every day labor market surveys that we do,” but
she could provide no data or citations for the references
she relied upon in forming her opinion. The ALJ told
McKinnie’s attorney that he could ask Bose to supple-
ment the record with the data and references that she
had relied upon, but only if McKinnie compensated Bose
for her time. The ALJ left the record open at the close of
the hearing, but McKinnie never requested a written re-
port from Bose.
  After considering the hearing testimony and the rest
of the materials in the record, the ALJ found that McKinnie
was not disabled prior to August 31, 1995. In reaching this
4                                             No. 02-2287

conclusion, the ALJ applied the familiar five-step analy-
sis outlined in 20 C.F.R. §§ 404.1572 and 416.972. After
making the requisite findings at Steps 1, 2, and 3, the ALJ
proceeded to Step 4 to determine McKinnie’s residual
functional capacity to work (RFC). The ALJ concluded that,
after January 17, 1992, McKinnie could not perform his
past relevant work. But the ALJ further found that he
did have the RFC to perform sedentary work requiring
no more than occasional standing, walking, or bending.
Proceeding to Step 5, the ALJ relied on Bose’s testimony
to conclude that, during the relevant time period, McKin-
nie could perform a significant number of jobs in the
regional economy. Accordingly, the ALJ denied McKin-
nie’s request for benefits between January 17, 1992, and
August 31, 1995. The Appeals Council denied review, and
the ALJ’s decision became the final decision of the Com-
missioner of the Social Security Administration.
  McKinnie sought review in district court, claiming that
the ALJ’s decision was not supported by substantial
evidence. The parties consented to the entry of a final
judgment by a magistrate judge, who ultimately decided
the case in favor of the Commissioner.
  We will affirm the findings of an ALJ as long as they
are supported by substantial evidence. Johansen v.
Barnhart, 314 F.3d 283, 287 (7th Cir. 2002). Substantial
evidence is evidence sufficient to convince a reasonable
person that the ALJ’s findings are adequate. Id. The ALJ
need not address every single piece of evidence in his
decision, id., but his analysis must build an accurate and
logical bridge between the evidence and his findings,
Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001).
  McKinnie challenges the ALJ’s findings at Step 4 and
Step 5 that he had the RFC to perform a significant num-
ber of jobs in the regional economy from January 17, 1992,
to August 31, 1995. First McKinnie argues that the ALJ
No. 02-2287                                                 5

disregarded medical evidence in the record when he found
at Step 4 that McKinnie could occasionally bend or stoop.
As McKinnie points out, Dr. Martino advised him to
avoid work requiring walking, standing, or bending. But
Dr. Martino also determined that McKinnie’s right leg
was only 35 percent impaired. Furthermore, Dr. Oni noted
that McKinnie was able to move his knee through the
full range of active and passive motion, and Dr. White
observed that McKinnie got on and off an examination table
without difficulty, walked without an assistive device,
and could hop on his left leg. Taken together, these med-
ical findings supported the ALJ’s determination that
McKinnie could perform sedentary work involving only
occasional bending.
  McKinnie, however, also challenges the reliability of the
expert testimony given at his hearing. He contends that
the ALJ erred in relying on Bose’s testimony without first
ascertaining that she had an adequate foundation for her
opinions. This argument has merit.
  We have recognized that the standards by which an
expert’s reliability is measured may be less stringent at
an administrative hearing than under the Federal Rules
of Evidence. Donahue v. Barnhart, 279 F.3d 441, 446 (7th
Cir. 2002). Nevertheless, because an ALJ’s findings must
be supported by substantial evidence, an ALJ may de-
pend upon expert testimony only if the testimony is reli-
able. Id. (“Evidence is not ‘substantial’ if vital testimony
has been conjured out of whole cloth.”); see also Consol. Coal
Co. v. Stein, 294 F.3d 885, 893 (7th Cir. 2002) (parties to
an administrative proceeding must salsify the ALJ that
their experts are qualified). A vocational expert is “free to
give a bottom line,” but the data and reasoning underly-
ing that bottom line must be “available on demand” if
the claimant challenges the foundation of the vocational
expert’s opinions. Donahue, 279 F.3d at 446. “If the basis of
the vocational expert’s conclusions is questioned at the
6                                            No. 02-2287

hearing . . . then the ALJ should make an inquiry . . . to
find out whether the purported expert’s conclusions are
reliable.” Id.
  At the hearing, McKinnie contested the reliability of
Bose’s conclusions that an individual with McKinnie’s
impairments could perform 1,000 to 1,200 telephone
quotation clerk jobs, 6,000 to 6,500 telemarketing jobs,
and 3,000 to 3,500 bench sorter jobs in the regional econ-
omy. Bose did not substantiate her findings with a writ-
ten report or other documentation to substantiate her
figures, and her vague responses to McKinnie’s questioning
were insufficient to establish a foundation for her testi-
mony. But the ALJ did not inquire into the reliability of
her conclusions as he was required to do. Donahue, 279
F.3d at 446. Moreover, when McKinnie’s attorney re-
quested that Bose supplement the record with documenta-
tion of her research, both the ALJ and Bose insisted that
McKinnie pay for the preparation of these materials.
  It is the Commissioner’s burden at Step 5 to establish
the existence of a significant number of jobs that the
claimant can perform. See Knight v. Chater, 55 F.3d 309,
313 (7th Cir. 1995). The claimant should not have to pay
to substantiate the expert testimony relied upon by the
Commissioner in seeking to meet the Step 5 burden.
Presumably a vocational expert establishes the founda-
tion for her opinions before she expresses them at a hear-
ing. It is not apparent why a claimant should pay a voca-
tional expert to do the preparatory research that she
should have completed prior to testifying. The data and
reasoning underlying a vocational expert’s opinions are
not “available on demand” if the claimant must pay for
them. See Donahue, 279 F.3d at 446.
  Without first inquiring into the reliability of Bose’s
opinions, the ALJ should not have so unquestioningly
accepted her testimony that a significant number of jobs
No. 02-2287                                             7

were available to McKinnie. For that reason, we vacate the
ALJ’s decision at Step 5 and remand so that he can un-
dertake this inquiry. We emphasize, however, that we
remand only for the purpose of determining whether
McKinnie could perform a significant number of jobs in the
regional economy between January 17, 1992, and August
31, 1995. Without question, the ALJ’s determination of
McKinnie’s RFC at Step 4 was supported by substantial
evidence. The case is VACATED and REMANDED for fur-
ther proceedings consistent with this order.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—5-24-04